ORDER
PER CURIAM.
On November 23, 1992, the Honorable Walter Prentice appeared before this Court to explain why no appellate brief had been filed on behalf of appellant, Ernesto Bau-tista. The Court, having considered the facts of this case and the explanation given by Mr. Prentice, ordered Mr. Prentice to file an appellate brief on behalf of appellant at or before 5:00 p.m., December 18, 1992.
It is, therefore, ORDERED that the Honorable Walter Prentice file an appellate brief in the above causes at or before 5:00 p.m., December 18, 1992.